Citation Nr: 1112214	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-22 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hepatitis C.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

3.  Entitlement to service connection for schizophrenia. 

4.  Entitlement to an increased rating for left eye maculopathy with headaches and blurred vision, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to August 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in July 2009.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.  

The issues of entitlement to service connection for hepatitis C and an increased rating for left eye maculopathy with headaches and blurred vision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied service connection for hepatitis C in June 2005 and informed the Veteran of this decision in June 2005.  He did not appeal that decision.  

2.  Since that decision, evidence which relates to an unestablished fact necessary to substantiate the claim has been received.

3.  The RO denied service connection for PTSD in February 2005 and informed the Veteran of this decision in February 2005.  He did not appeal that decision.  

4.  Since that decision, evidence which relates to an unestablished fact necessary to substantiate the claim has been received.  

5.  There is no competent diagnosis of PTSD and no verified stressor.

6.  There is no evidence of an acquired psychiatric disorder to include schizophrenia during military service, or within one year after service, and no competent evidence linking the Veteran's current schizophrenia with his period of service.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been received; the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The February 2005 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

4.  New and material evidence having been received; the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).  

5.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

6.  The criteria for service connection for schizophrenia are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that hepatitis C, PTSD, and schizophrenia are related to his service with the United States Marine Corps from March 1975 to August 1980.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as psychoses may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

Hepatitis	C

The Veteran submitted a claim for service connection for hepatitis C in March 2005.  The RO denied this initial claim in a June 2005 rating decision, finding that while the Veteran had shown hepatitis C from July 2004, there was no evidence that the hepatitis C had occurred in service or was in any way related to his service.  Significantly, the Veteran's service treatment records were negative for complaints, treatment, or diagnosis of hepatitis C in service.  Although the RO notified the Veteran as to this decision, he did not initiate an appeal.  Therefore, the RO's decision of June 2005 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

In October 2007 the Veteran submitted a subsequent claim for service connection for hepatitis C.  In connection with this claim he submitted recent VA treatment records showing a diagnosis of hepatitis C.  He also provided testimony at a Board hearing in October 2010.  Specifically he testified that he spent time overseas in Okinawa, Japan from 1976 to 1977 when he had teeth pulled as part of an "experimental surgery."  The Veteran contended that he had to have a blood transfusion as a result of this surgery and contracted hepatitis C as a result of this surgery.  The Veteran also contended that he was first diagnosed with hepatitis C at a VA facility in 1991 or 1992.  

Upon review of the record, the Board finds that evidence received since the June 2005 rating decision is new and material.  Specifically, the Veteran's October 2010 testimony regarding receiving a blood transfusion during his in-service oral surgery is new and material as a review of the Veteran's service treatment records reveals that the Veteran did, in fact, undergo oral surgery in June 1977 and blood transfusions are a known risk factor of hepatitis C.  Furthermore, the Veteran's October 2010 testimony regarding first being diagnosed with hepatitis C in 1991 or 1992 is new and material as a review of the records shows that the Veteran was actually diagnosed with hepatitis C as early as February 1992, 14 years earlier than noted in the June 2005 rating decision.  These contentions were not of record at the time of the June 2005 rating decision and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

PTSD - New and Material Evidence

The Veteran submitted a claim for service connection for PTSD in September 2004.  The RO denied this initial claim in a February 2005 rating decision, finding that the Veteran had not submitted evidence of a diagnosis of PTSD and that there had been no complaints, treatment, or diagnosis of PTSD in service.  Although the RO notified the Veteran as to this decision, he did not initiate an appeal.  Therefore, the RO's decision of February 2005 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

In October 2007 the Veteran submitted a subsequent claim for service connection for PTSD.  In connection with this claim he submitted recent VA treatment records to include an assessment of PTSD in August 2010.  

Upon review of the record, the Board finds that evidence received since the February 2005 rating decision is new and material.  As above, an August 2010 VA treatment record shows an assessment of PTSD.  The August 2010 assessment of PTSD was not of record at the time of the February 2005 rating decision and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.
    
Acquired Psychiatric Disorder (PTSD and Schizophrenia)

While a separation examination is not of record, the Veteran's service treatment records are negative for a psychiatric disorder.      

Post-service treatment records are negative for a psychiatric disorder until 1996.  Significantly, on VA examination in April 1992 ,the Veteran was psychiatrically normal.  The first indication of a psychiatric disorder is a noted diagnosis of a schizophrenic disorder during a December 1996 to January 1997 VA hospitalization.  A June 2003 VA outpatient treatment record shows a diagnosis of a psychotic disorder (rule out schizophrenia) and a personality disorder.  

In June 2007 the Veteran submitted a claim for nonservice-connected pension.  In connection with this claim he was afforded a VA psychological examination in August 2007.  The VA examiner did not review the claims file in connection with the examination.  Notably, during the history portion of the examination the Veteran reported that he got in trouble a lot while in the military, particularly after going AWOL, and was diagnosed with schizophrenia two years after his separation from military service.  This examination resulted in a DSM-IV diagnosis of schizophrenia.  An August 2007 VA examination report states that a case might well be made that it was manifest during early youth and while in the military, as DSM-IV indicates that this is a most common age of occurrence or at least of overt symptoms.

An October 2007 VA outpatient report noted that the Veteran tested positive for a PTSD screen.  July 2008 and September 2009 VA treatment reports also note an impression of PTSD along with schizophrenia.  However, a December 2008 VA psychiatric treatment is notably absent of an impression of PTSD.  Furthermore, a February 2010 VA treatment report notes a history of PTSD with no objective findings on examination.  However, an August 2010 VA treatment record continues to note an assessment of PTSD.  

a.  PTSD

As above, the Board has reopened the Veteran's claim of entitlement to service connection for PTSD.  The Board has considered whether adjudicating these claims on a de novo basis at this time would prejudice the appellant.  In this case, the Veteran has been provided with pertinent laws and regulations regarding service connection.  He has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  His arguments have focused squarely on the issue of service connection, not whether new and material evidence has been submitted.  Therefore, the Board can proceed with this claim without prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Based on the evidence, the Board concludes that service connection for PTSD is not warranted.  Significantly, there has been no diagnosis of PTSD in accordance with DSM-IV.  Rather, a psychotic disorder has been predominantly diagnosed since 1996.  As above, a VA psychiatric examination conducted in August 2007 resulted in a DSM-IV diagnosis of schizophrenia.  The assessments of PTSD in October 2007, July 2008, September 2009, and August 2010 were merely assessments.  None of these treatment records indicated that there was a diagnosis of PTSD in accordance with DSM-IV or what had caused it.  A VA psychiatrist in February 2010 noted that the Veteran had reported having PTSD and nightmares, but the psychiatrist was not able to elicit any other symptoms of PTSD, and the Veteran showed no evidence of distress when discussing his PTSD.  The psychiatrist found that there was no evidence of PTSD at that time.  His diagnosis was history of PTSD with no objective findings.  As such, there is not a diagnosis of PTSD under DSM-IV.    

Even assuming the Veteran does have a credible diagnosis of PTSD the next question, then, is whether the alleged in-service stressors actually occurred.  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).  The Board emphasizes that even if medical evidence appears to relate the diagnosis of PTSD to in-service stressors, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau v. Brown, 9 Vet. App. 389(1996).

In June 1992, the Veteran indicated that while stationed at Camp LeJeune in March 1975, there was an explosion that caused him to have head and eye injuries, and that he was medically evacuated from there to Quantico, Virginia.  In January 2005, the Veteran indicated that he had been blown out of a building on a med float or at Camp LeJeune in May 1977.  During an August 2007 VA examination, he indicated that he had had eye injuries at the time of the incident.  In February 2008, he stated that he was blown out of a building in August 1978 while overseas.  At the time, he was in training for house to house combat.  He saw a medic and then was medically evacuated to Okinawa and then back to the United States.  In March 2008, the Veteran stated that he had been blown out of a building in a live training mission in February 1977, while overseas on a medical float touring different ports in the Mediterranean, and that he received treatment for it.  

Service treatment records show only one instance of treatment for an injury, and that was of the Veteran's nose in May 1977.  The record indicates that the trauma occurred while the Veteran was serving aboard a ship, not while in a building.  Service treatment records show eye treatment, but do not indicate that it was for or after an injury.

Based on the evidence, there is no evidence corroborating the alleged stressors, nor is there sufficient information of record to attempt to verify the alleged stressors.  The Veteran has provided different dates and locations of occurrence and events.  The more recent statements have been vague as to location, such as the Mediterranean Sea.  No credible or specific information as to where the incident occurred or any other information to use to conduct a meaningful verification search has been provided.

In light of the above, service connection is not warranted for PTSD.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

b. Schizophrenia

Based on the evidence, the Board concludes that service connection for schizophrenia is not warranted.  First, there is no evidence of a psychiatric disorder during military service or within one year after service.  As above, service treatment records are negative for a psychiatric disorder and a post-service VA examination in April 1992 the Veteran was psychiatrically normal .  Furthermore, there is no evidence of a psychiatric disorder until at least 1996, approximately 16 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).   Moreover, no medical evidence indicates that it is at least as likely as not related to service.  An August 2007 VA examination report states that a case might well be made that it was manifest during early youth and while in the military, as DSM-IV indicates that this is a most common age of occurrence or at least of overt symptoms.  However, that report was not based on any review of the claims file, including the negative service treatment records, or the April 1992 VA examination report which shows that the Veteran was psychiatrically normal as late as that time.  Instead, it was based on an inaccurate history of psychological problems during service and a diagnosis of schizophrenia immediately after service.  It was also based on mere treatise evidence as to the most common age of occurrence or overt symptoms.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was sent in November 2007, January 2008, February 2008, and December 2008 letters and the claim was readjudicated in a May 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  While the notice required by Kent concerning the claim for service connection for PTSD was not supplied, that error was harmless, as the claim has been reopened.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate eye examination, obtained medical opinions as to the severity of the eye disorder, and afforded the appellant the opportunity to give testimony before the Board.  Notably, a VA examination was afforded for the left eye claim in 2008.  While the Veteran argued in October 2010 that his eye condition had worsened, he did not indicate that it had become worse since the 2008 VA examination.  As such, another VA eye examination is not necessary.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the psychiatric claims denied herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  There is no competent evidence that suggests a causal link between the Veteran's psychiatric disorder and any incident of active duty.  Indeed, in view of the 16 year gap between the claimed disorder and active duty, relating the Veteran's psychiatric disorder to his military service would be entirely speculative. Therefore, there is no duty to provide an examination or a medical opinion with regard to this psychiatric issues. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

As new and material evidence has been received, the claim for service connection for hepatitis C is reopened.

As new and material evidence has been received, the claim for service connection for PTSD is reopened.

Service connection for PTSD is denied.

Service connection for schizophrenia is denied.


REMAND

The Veteran contends that he contracted hepatitis C during military service.  Specifically he contends that he underwent oral surgery to pull several teeth, that he had to have a blood transfusion as a result of this surgery, and that he contracted hepatitis C as a result of this surgery and blood transfusion.  Service treatment records confirm that the Veteran underwent oral surgery to have several teeth extracted in June 1977.  Service treatment records also show treatment for several sexually transmitted diseases.  Post-service treatment records show that the Veteran was diagnosed with hepatitis C as early as February 1992, approximately 12 years after separation from service.  

Given the uncertainty as to the etiology of the Veteran's current hepatitis C, on remand he should be afforded an appropriate VA examination to resolve this matter.  38 C.F.R. § 3.159(c)(4).  

The Veteran also asserts that his service-connected left eye maculopathy with headaches and blurred vision is more disabling than currently evaluated.  He filed his claim for an increased rating for his left eye disorder in October 2007.  New rating criteria for eye disabilities are not applicable, as they apply only to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66,543-54 (Nov. 10, 2008).

The Veteran's left eye maculopathy with headaches and blurred vision is currently rated under 38 C.F.R. § 4.79, Diagnostic Codes (DCs) 6007-6080 (2008).  DC 6007 is for intraocular hemorrhage.  Under the rating criteria, the disability from it is to be rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  

The Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. 38 C.F.R. § 4.76.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

Under Table III of § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: Temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  The total is 500 degrees.

Unfortunately, in the Veteran's case, the VA examiner who conducted his February 2008 VA examination did not measure field of vision in each of the 8 necessary principal meridians.  Accordingly, remand for another eye examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate an examination to determine the current nature and likely etiology of the claimed hepatitis C.  The claims file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiners should address the following question: 

Is it at least as likely as not that hepatitis C was incurred during the Veteran's military service?  The examiner's attention is directed to the Veteran's service treatment records showing that the Veteran underwent oral surgery to have several teeth extracted in June 1977 and underwent treatment for several sexually transmitted diseases, particularly in October 1975, May 1977, and June 1977, the Veteran's contention that he underwent a blood transfusion during the June 1977 in-service oral surgery, and post-service treatment records show that the Veteran was diagnosed with hepatitis C as early as February 1992, approximately 12 years after separation from service. 

Complete rationale should be provided for any opinions offered.  If an opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be made.  

2.  Make arrangements for a VA examination for the Veteran's left eye maculopathy with headaches and blurred vision.  The claims folder must be made available to the examiner for review.  The examination report must contain all information necessary to rate the Veteran's service-connected left eye maculopathy with headaches and blurred vision, including measurement of the Veteran's field of vision at the 8 principal meridians.  

3.  After the development requested above has been completed to the extent possible, readjudicate the appellant's claim.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC).  Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



-
______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


